Citation Nr: 1500867	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to February 2010. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Regional Office (RO) in Pittsburg, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his low back disability, right and left shoulder disabilities, and bilateral hearing loss.  His disabilities were all last examined by VA in March 2011.  Additionally, the most recent VA treatment records associated with the claim file are dated in April 2011.  The Veteran has also indicated that he believes his disabilities are more severe than the currently assigned ratings reflect.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

While on remand, relevant ongoing private treatment records and VA medical records dated since April 2011 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his various service connected disabilities, including any relevant symptoms and the impact of these conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated audiological studies should be performed and the results should be reported in detail.   In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  

4.  Schedule the Veteran for a VA orthopedic examination.  All necessary tests, including x-rays if indicated, should be performed.  The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion of the thoracolumbar spine, and right and left shoulders.

In conducting range of motion testing, the examiner should specifically note whether - upon repetitive motion - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the affected joints are used repeatedly; and if relevant should describe the additional limitations of motion in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, pulling.  

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

